COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00449-CV


Tracy Jo Mullins                            §   From County Court at Law No. 2

                                            §   of Parker County (CIV-16-0139)
v.
                                            §   July 27, 2017

Matt Robert Mullins                         §   Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the final decree of

divorce is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Matt Robert Mullins shall pay all of the

costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston